      2:20-cv-00153-RMG           Date Filed 02/21/20     Entry Number 7       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


                                                    Civil Action No.: 2:20-cv-00153-RMG
Carlos Lowe,

                    Plaintiff,

       v.                                                JOINT RULE 26(f) REPORT



Troy Pusateri,

                     Defendant.



       The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
follows (check one below):


                 We agree that the schedule set forth in the Conference and Scheduling Order filed
                 is appropriate for this case. The parties’ proposed discovery plan as required
                 by Fed. R. Civ. P. Rule 26(f) and the information required by Local Civil
                 Rule 26.03 will be separately filed by the parties.

        ý        We agree that the schedule set forth in the Conference and Scheduling Order filed
                 January 17, 2020 requires modification as set forth in the attached proposed
                 Consent Amended Scheduling Order (use format of the Court’s standard
                 scheduling order attached hereto). The parties’ proposed discovery plan as
                 required by Fed. R. Civ. P. Rule 26(f) and the information required by Local
                 Civil Rule 26.03 will be separately filed by the parties.

                 We are unable, after consultation, to agree on a schedule for this case. We,
                 therefore, request a scheduling conference with the Court. The parties’ proposed
                 discovery plan as required by 26(f) Fed. R. Civ. P., with disagreements noted,
                 and the information required by Local Civil Rule 26.03 will be separately
                 filed by the parties.


                                 (SIGNATURE PAGE ATTACHED)
      2:20-cv-00153-RMG       Date Filed 02/21/20   Entry Number 7   Page 2 of 2




s/ E. Culver Kidd                              s/ Mary D. LaFave
E. Culver Kidd, IV, Fed ID #13048              Mary D. LaFave, Fed ID# 75366
Kidd Corvey & Simpson, LLC                     Crowe LaFave, LLC
914 Folly Road, Suite B                        P.O. Box 1149
Charleston, South Carolina 29412               Columbia, SC 29202
(843) 642-8792                                 (803) 726-6756
culver@kcslawfirm.com                          mary@crowelafave.com
ATTORNEY FOR PLAINTIFF                         ATTORNEY FOR DEFENDANT
